218 S.W.3d 1 (2007)
Ralph D. BULLAR, Plaintiff/Respondent,
v.
Ivan R. BULLAR and Dorothea Bullar, et al., Defendants/Appellants.
No. ED 88030.
Missouri Court of Appeals, Eastern District, Division Four.
February 20, 2007.
Motion for Rehearing and/or Transfer Denied March 29, 2007.
Stephen C. Banton, Manchester, MO, for Appellants.
Robert L. Swearingen, St. Ann, MO, for Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2007.

ORDER
PER CURIAM.
Ivan R. Bullar and Dorothea Bullar (Ivan and Dorothea, respectively) appeal from the trial court's judgment removing Ivan as Successor Trustee of the Orbie D. *2 Bullar Revocable Trust (Trust); declaring void certain deeds transferring 60 acres of real property from the Trust by Ivan, as Successor Trustee, to himself and his children; and ordering that Ralph D. Bullar, on behalf of the Trust, recover from Ivan and Dorothea $94,035.00 in Trust funds that they misused. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).